     Case 1:20-cv-00122-CLM-JHE Document 11 Filed 06/23/20 Page 1 of 2                FILED
                                                                             2020 Jun-23 PM 01:52
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

TREMARKUS GARRETT,                      )
                                        )
       Petitioner,                      )
                                        )
v.                                      )   Case No.: 1:20-cv-00122-CLM-
                                        )   JHE
JIMMY KILGORE,                          )
                                        )
       Respondent.                      )

                         MEMORANDUM OPINION

      On May 7, 2020, the magistrate judge entered a Report and Recommendation,

(doc. 10), recommending the petition for writ of habeas corpus be dismissed for

failure to exhaust. No objections have been filed. The court has considered the

entire file in this action, together with the report and recommendation, and has

reached an independent conclusion that the report and recommendation is due to be

adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED WITHOUT

PREJUDICE for failure to exhaust. A separate Order will be entered.
Case 1:20-cv-00122-CLM-JHE Document 11 Filed 06/23/20 Page 2 of 2




DONE and ORDERED this 23rd day of June, 2020.



                           _________________________________
                           COREY L. MAZE
                           UNITED STATES DISTRICT JUDGE




                                  2
